ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and remarks of 15 November 2021 are entered.
	The amendment and arguments of 17 September 2020 are acknowledged and entered.
	The election/restriction requirement is maintained.
	The rejection under 35 U.S.C. 103 as being unpatentable over Slowik and ‘569 is withdrawn in light of the amendment filed 15 November 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with CATHERINE GUZZO on 2 February 2022.


	Claims 1-68 remain canceled as previously presented.
69. (Currently amended) A method of regenerating inner ear hair cells, the method comprising: 
contacting mature supporting cells with a first chimeric protein comprising Myc and a second chimeric protein comprising Notch Intracellular Domain (NICD), for a time sufficient to induce proliferation of the mature supporting cells,
and contacting mature supporting cells with a third chimeric protein comprising Atonal Homolog 1 (Atoh1) three to five days after contacting the mature supporting cells with the first chimeric protein comprising Myc and the second chimeric protein comprising NICD, for a time sufficient to induce transdifferentiation of mature supporting cells into mature hair cells.
Claims 70-72 are allowed as previously presented.
Cancel claim 73.
Claims 74-76 are allowed as previously presented.

Support for the amendment to claim 69 can be found in Example 2 of the specification as originally filed.

Reasons for Allowance
	Claism 69-72 and 74-76 are allowed.
The following is an examiner’s statement of reasons for allowance: The method of regenerating inner ear hair cells is determined to be free of the prior art. The closest 
As no other art specifically teaches or suggests that chimeras or solo forms of Myc and NICD should be administered followed by Atoh1 three to five days later to result in regeneration of inner ear hair cells, the claimed invention is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658             
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658